Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not identified a respective special technical feature unique to each alleged species.  This is not found persuasive because the restriction is based on a shared special technical feature common to the species being anticipated or rendered obvious over the art. The special technical feature present in claim 1 and 13 is anticipated or rendered obvious by the art of record. See rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Merriam (US 3675042).
Regarding claims 1 and 2; Merriam teaches an energy transmission apparatus for transmitting energy the apparatus comprising (abstract) comprising a superconducting cable run having a superconducting conductor element (conductor (cable run) having a mass of 7630 g/km (0.0076 kg/m)); col. 6, line 70-col. 7, line 20), wherein the cable system transmits electrical energy with a power of 5000 MW (col. 7, lines 1-10), wherein the cable system has a weight per unit length of 0.1 kg/m (cable system includes six conductor runs and steel center wire weighting 19400 lbs per 100 km; col. 7, lines 1-5).
Regarding the limitation “for transmitting energy within a vehicle having a cable system”, it appears that this part of the preamble is intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02 (II). In the instant case, “for transmitting energy within a vehicle” appears to merely state the intended use of the energy transmission apparatus.
Regarding claims 5, 7; Merriam teaches the example configuration of 6 conductors routed in pairs configured for the transmission of alternating current (abstract, col. 3, line 65-col. 4, line 16; col. 2, lines 20-40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 3675042).
Regarding claim 3, the system has a current carrying capacity of 2000 A and transmission voltage of +/- 13 kv (col. 7, lines 1-10). This range overlaps with or, in the alternative, is so close to the claimed range that one of ordinary skill in the art would expect the prior art range to have the same properties. MPEP 2144.05 (I).

Claim(s) 1-3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 3675042) in view of Powell (US 2004/0112247).
Merriam teaches a product as described above in claim 1.
If the limitation of the cable system within a vehicle is required, Powell will be applied herein.
Powell teaches a vehicle comprising a superconductor cable system using alternating current (abstract, para. 0157, 0176).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cable system of Merriam in a vehicle in order to provide a configuration and application known in the art as taught by Powell. 

Claim(s) 4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 3675042) in view of Bromberg (US 2016/0049229).
Merriam teaches a product as described above in claim 1, but fails to teach the cable system comprises a double walled cryostat for the cooling of the superconducting conductor element, wherein both cryostat walls, over a major proportion of a longitudinal extension of the cable system comprise smooth walled tubes
Bromberg, however, teaches a superconductor system (para. 0002) comprising a double wall cryostat that encases a superconductor element (para. 0096) for the purpose of providing a low weight structure for the superconductor element (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a double wall cryostat encasing a superconductor element in Merriam in order to provide a low weight structure for the superconductor element as taught by Bromberg.
Additionally, it appears that the walls of the cryostat in Merriam are smooth (see fig. 10, #50).
Additionally, it would have been obvious to provide the double wall cryostat having a weight per unit length overlapping with the claimed range (at most 2 kg/m) through routine experimentation in the absence of unexpected results. 
Regarding claim 8, Bromberg teaches supporting elements (stubs; fig. 10, #52; para. 0096). Additionally, Bromberg teaches that the stubs are composed of polymers or composites (para. 0096). Therefore, it appears that the overall weight of supporting elements of the prior art overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). 
Regarding claim 9, Bromberg teaches coolants provided in the cryostat housing the superconductor element (para. 0076, 0096).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 3675042) in view of Tomsic (US 2016/0380516).
Merriam teaches a product as described above in claim 1, but fails to teach the end of the conductor element is connected a superconducting coil winding.
Tomsic, however, teaches a superconductor generator (abstract) wherein superconductor cables are connected to stator coils for the purpose of providing a generator (para. 0139).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor cable of Merriam connected to stator coils in order to provide a generator as taught by Tomsic.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam in view of Kafka (US 3595982).
Merriam teaches a product as described above in claim 1, but fails to teach a transformer at each end of the cable system.
Kafka, however, teaches a superconducting alternating current cable (abstract) wherein two transformers are put at each end of the superconducting cable for the purpose of switching over the subsystem to a low conductor voltage (col. 9, lines 35-71).
Therefore, it would have been obvious to one of ordinary skill in the art to provide two transformers are put at each end of the superconducting cable of Merriam in order to switch over the subsystem to a low conductor voltage as taught by Kafka.
Additionally, it appears that the transformers put at each end of the superconducting cable would be able to carry out the claimed process absent a showing to the contrary.
Claim(s) 4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 3675042) in view of Bromberg (US 2016/0049229) and Powell.
Merriam teaches a product as described above in claim 1, but fails to teach the cable system comprises a double walled cryostat for the cooling of the superconducting conductor element, wherein both cryostat walls, over a major proportion of a longitudinal extension of the cable system comprise smooth walled tubes
Bromberg, however, teaches a superconductor system (para. 0002) comprising a double wall cryostat that encases a superconductor element (para. 0096) for the purpose of providing a low weight structure for the superconductor element (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a double wall cryostat encasing a superconductor element in Merriam in order to provide a low weight structure for the superconductor element as taught by Bromberg.
Additionally, it appears that the walls of the cryostat in Merriam are smooth (see fig. 10, #50).
Additionally, it would have been obvious to provide the double wall cryostat having a weight per unit length overlapping with the claimed range (at most 2 kg/m) through routine experimentation in the absence of unexpected results. 
Regarding claim 8, Bromberg teaches supporting elements (stubs; fig. 10, #52; para. 0096). Additionally, Bromberg teaches that the stubs are composed of polymers or composites (para. 0096). Therefore, it appears that the overall weight of supporting elements of the prior art overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). 
Regarding claim 9, Bromberg teaches coolants provided in the cryostat housing the superconductor element (para. 0076, 0096).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam (US 3675042) in view of Tomsic (US 2016/0380516) and Powell.
Merriam teaches a product as described above in claim 1, but fails to teach the end of the conductor element is connected a superconducting coil winding.
Tomsic, however, teaches a superconductor generator (abstract) wherein superconductor cables are connected to stator coils for the purpose of providing a generator (para. 0139).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor cable of Merriam connected to stator coils in order to provide a generator as taught by Tomsic.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriam in view of Kafka (US 3595982) and Powell.
Merriam teaches a product as described above in claim 1, but fails to teach a transformer at each end of the cable system.
Kafka, however, teaches a superconducting alternating current cable (abstract) wherein two transformers are put at each end of the superconducting cable for the purpose of switching over the subsystem to a low conductor voltage (col. 9, lines 35-71).
Therefore, it would have been obvious to one of ordinary skill in the art to provide two transformers are put at each end of the superconducting cable of Merriam in order to switch over the subsystem to a low conductor voltage as taught by Kafka.
Additionally, it appears that the transformers put at each end of the superconducting cable would be able to carry out the claimed process absent a showing to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735